Exhibit 32.1 CERTIFICATION PURSUANT TO 18 UNITED STATES CODE SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Gregory F. Kowal, Chief Executive Officer of Mera Pharmaceuticals, certify that (1) Mera Pharmaceuticals, Inc.’s Form 10-Q for the quarter ended July 31, 2010 fully complies with the requirements of Section 3 (a) or 15 (d) of the Securities Exchange Act of 1934 and (ii) the information contained in the Form 10-Q for the quarter ended July 31, 2010 fairly presents, in all material respects, the financial condition and the results of operations of Mera Pharmaceuticals, Inc. Date:September 14, 2010 /s/Gregory F. Kowal Gregory F. Kowal Chief Executive Officer A signed original of this written statement required by Section 906 has been provided to Mera Pharmaceuticals, Inc. and will be retained by Mera Pharmaceuticals, Inc. and furnished to the Securities and Exchange Commission or its staff upon request.
